DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 8, the phrase “means for ventilating” is determined to mean a plurality of perforated hoses disposed in furrows formed by adjacent compartments.

Response to Arguments
8/16/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Applicant respectfully stresses that the term "independently", in the context of the current application, means "independent from each other or independent from all other" and that "one compartment may be inflated and another compartment may be deflated, such compartments being adjacent or not. The inflation or deflation of one compartment will not affect the inflated state or any of the other compartments." (See, e.g., description page 2 lines 29-35). Accordingly, the term "independently" should be strictly distinguished to the term "alternatively" in the context of the current application. Moreover, the rolling procedure of new mattress sheets can be done manually or automatically. The same rolling procedure of new mattress sheets may also be applied to remove the old sheet beneath the occupant instead of gently lifting occupant if the occupant cannot be moved at all (specification page 6 lines 3-7). Lachenbruch discloses a therapy mattress system for a patient comprising a plurality of inflatable support cushions and a controller having at least one processor and one memory device which includes instructions that, when executed by the at least one processor, determine a position of the patient's body on the mattress and select at least one inflatable support cushions as a target inflatable support cushion for deflation. The aim of this invention is therefore to provide a therapy mattress which detects a patient's position and change operating characteristics of the patient support apparatus in consequence for the prevention and treatment of decubitus ulcers (i.e., pressure sores and bedsores) by redistributing skin pressure. Therefore, Lachenbruch does not disclose a bedding arrangement as claimed in claim I which enables to change a sheet to be rolled between a top of the mattress and an occupant of the bed without moving said occupant for whom replacement movement might be forbidden for extended periods while preventing infections from soiled bedding and bedsores. Accordingly, Lachenbruch fails at least to disclose, teach, or even suggest the feature of "the control unit is configured to selectively inflate and deflate said compartments according to a 
This is not found persuasive. Firstly, Examiner notes that the inflatable chambers of Lachenbruch are independently inflatable. The valves 104 open and close each inflatable chamber, for a total of inflatable chambers included in the bed. Just because some of the inflatable chambers are not of the same size, i.e. Lachenbruch teaches inflating 3 of the same sized chambers together thus constituting one larger independently inflatable chamber, does not mean that the independently inflatable chambers of Lachenbruch do not read on the claim. Secondly, Lachenbruch contemplates using his inflation and deflation features of specific chambers in bed making, see Column 12, lines 10-12, which indicates at least that a chamber would be deflated in order to reduce tension on the sheet for the bedmaker, as the only other option would be inflating a chamber which would not aid bed making in any way. Although he does not specifically discuss how the bedmaking is done, Lachenbruch is not used for the rollable sheet component, he is simply used for the independently inflatable chambers and inflating/deflating chambers for bed making, i.e. “the control unit is configured to selectively inflate and deflate said compartments according to a predetermined sequence wherein said sequence allows said rollable sheet to be rolled between a top of the mattress”. Lachenbruch teaches a predetermined sequence of inflating/deflating the compartments (see Column 1; lines 43-53 “a controller having at least one processor and at least one memory device including instructions that, when executed by the at least one processor, (i) determine a position of the patient's body on the mattress and (ii) select at least one inflatable support cushion of the plurality of inflatable support cushions as a target inflatable support cushion for deflation based on the determined position of the patient's body.”).Ead is used to teach the rollable sheet (Figure 1; 215 and abstract) and the sequence of raised and lowered support elements (Figure 1a shows a sequence of raised and lowered bed portions) to achieve making the bed without moving the user (the raised and lowered orientation is achieved in Ead by a mechanical 
Applicant also argued, “Lapidus discloses a bed apparatus capable of changing a used bed sheet with a new bed sheet while the bed is occupied by a person and a method thereof. The bed comprises a mattress and a carriage assembly comprising a carriage motor coupled to a gear assembly, the gear assembly being coupled to 2 sheet rollers. Therefore, Lapidus fails at least to disclose, teach, or even suggest features "each compartment is independently inflatable from the other compartments and extends from a first side or edge of the mattress to a second side or edge of the mattress" and "the control unit is configured to selectively inflate and deflate said compartments according to a predetermined sequence wherein said sequence allows said rollable sheet to be rolled between a top of the mattress and an occupant of the bed without moving said occupant". As discussed in the current application, the aim of the present invention is to provide a bedding arrangement comprising an inflatable mattress having a plurality of separately inflatable compartments which extends from a first side or edge of the mattress to a second side or edge of the mattress, such mattress being able to improve the comfort of patients immobilized for long periods of time and to avoid any replacement 
Examiner notes that Lapidus, while used in the rejection of claims 8 and 9 referred to by Applicant in the argument above, does not teach a carriage motor and gear assembly with 2 sheet rollers. Ead teaches that structure. Ead is not used to reject claims 8 and 9, aside from the fact that Ead is now used in the rejection of claim 1, from which 8 and 9 depend, due to the amendments. Lapidus teaches a mattress with ventilation through perforated hoses between adjacent compartments, as is claimed in claims 8 and 9. Regardless, as discussed above Lachenbruch teaches the independently inflatable chambers through the use of valves 104 in Figure 2. Furthermore, Ead and Lachenbruch teach the control unit deflating and inflating horizontal portions of the bed in a pre-determined sequence in order to use a rollable sheet on the bed, see Examiner’s response to the preceding argument for a detailed explanation, or rejection below. Thus this argument is not found persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch (US Patent 10413464) in view of Ead (US Patent Application Publication 9370251).
Regarding claim 1, Lachenbruch teaches a bedding arrangement comprising: an inflatable mattress comprising a plurality of longitudinal compartments (Figure 2; 30a, 30b), wherein each compartment is independently inflatable from the other compartments (Figure 2; valves 104 allow for individual inflation of compartments) and extends from a first side or edge of the mattress to a second side or edge of the mattress (Figure 1; 30, as shown), wherein each compartment has a corresponding valve (Figure 2; 104), each valve being connected to a source of compressed fluid (Figure 2; 100), and wherein the source of compressed fluid is connected to a control unit (Figure 2; 116); wherein the control unit is configured to selectively inflate and deflate said compartments according to a predetermined sequence (see Column 1; lines 43-53 “a controller having at least one processor and at least one memory device including instructions that, when executed by the at least one processor, (i) determine a position of the patient's body on the mattress and (ii) select at least one inflatable support cushion of the plurality of inflatable support cushions as a target inflatable support cushion for deflation based on the determined position of the patient's body.” See further Figure 3; 109-114, at least, which show a predetermined sequence to inflating and deflating compartments, see also Column 12; 
Regarding claim 2, Lachenbruch teaches each compartment of the inflatable mattress extends along an entire length or width of the mattress (Figure 1; as shown).
Regarding claim 3, Lachenbruch teaches the inflatable mattress comprises two or more horizontal compartments (Figure 2; 30a, 30b).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch (US Patent 10413464) in view of Ead (US Patent Application Publication 9370251) in view of Lapidus (US Patent 3653083). 
Regarding claim 8, Lapidus teaches means for ventilating an occupant of the mattress (Figure 1; 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Lachenbruch to include ventilation in order to prevent overheating of the user. 
 Regarding claim9, Lapidus teaches the ventilation means comprises a plurality of perforated hoses disposed in furrows formed by adjacent compartments (Figure 1; 46 are holes in furrows between adjacent compartments without holes (48)). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Lachenbruch to include ventilation in order to prevent overheating of the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673